                          1 COOPER, WHITE & COOPER LLP
                            Peter C. Califano (SBN 129043)
                          2   pcalifano@cwclaw.com
                            201 California Street, 17th Floor
                          3 San Francisco, California 94111
                            Telephone:     (415) 433-1900
                          4 Facsimile:     (415) 433-5530

                         5 RAY QUINNEY & NEBEKER P.C.
                           Michael R. Johnson (UT Bar No. 7070)
                         6   mjohnson@rqn.com
                           Pro Hac Vice Application Pending
                         7 36 South State Street, Suite 1400
                           Salt Lake City, UT 84111
                         8 Telephone:     (801) 532-1500
                           Facsimile:     (801) 532-7543
                         9
                           Attorneys for RABO AGRIFINANCE LLC, as
                        10 Assignee of the Rights and Claims of
                           RABOBANK, N.A.
                        11

                        12                                UNITED STATES BANKRUPTCY COURT
                        13                                NORTHERN DISTRICT OF CALIFORNIA
                        14

                        15 In re                                               CASE NO. 15-10150-CN

                        16 DEERFIELD RANCH WINERY, LLC,                        Chapter 11

                        17                             Reorganized Debtor.
                                                                               NOTICE OF APPEARANCE AND
                        18                                                     REQUEST FOR SPECIAL NOTICE

                        19

                        20              PLEASE TAKE NOTICE that Peter C. Califano of Cooper, White & Cooper LLP and

                        21 Michael R. Johnson of Ray Quinney & Nebeker P.C. hereby enter their appearances as attorneys

                        22 of record for Rabo Agrifinance LLC, as Assignee of the Rights and Claims of Rabobank, N.A.

                        23 (Rabo") 1 pursuant to 11 U.S.C. §1109(b) and Federal Rules of Bankruptcy Procedure 2002, 9007

                        24 and 9010 requests that copies of all notices and papers be given to and served upon the following

                        25 addresses:

                        26 / / /

                        27

                        28     1
                                   Replacing the law firm of Jeffer, Mangels Butler & Mitchell LLP.
   COOPER, WHITE
   & COOPER LLP
     ATTORNEYS AT LAW
                      Case: 15-10150
   201 CALIFORNIA STREET
SAN FRANCISCO, CA 94111-5002
                                               Doc# 265     Filed: 12/02/20    Entered: 12/02/20 11:34:07   Page 1 of
                                                                         2
                          1                      PETER C. CALIFANO (SBN 129043)
                                                  pcalifano@cwclaw.com
                          2                      COOPER, WHITE & COOPER LLP
                                                 201 California Street, 17th Floor
                          3                      San Francisco, California 94111
                                                 Telephone: 415.433.1900
                          4                      Facsimile: 415.433.5530

                          5                      and

                          6                      MICHAEL R. JOHNSON (UT Bar No. 7070)
                                                 mjohnson@rqn.com
                          7                      RAY QUINNEY & NEBEKER P.C.
                                                 36 South State Street, Suite 1400
                          8                      Salt Lake City, Utah 84111
                                                 Telephone: 801.532.1500
                          9                      Facsimile: 801.532.7543
                        10                 PLEASE TAKE FURTHER NOTICE that this request includes not only the notices and
                        11 papers referred to in the provisions specified above, but also includes any notice, motion, proposed

                        12 order, application, petition, pleading, request, complaint, demand, memorandum, affidavit,

                        13 declaration, presentment, order to show cause, disclosure statement and plan of reorganization,

                        14 whether formal or informal, whether written or oral, and whether transmitted or conveyed by mail,

                        15 courier service, hand delivery, telephone, facsimile transmission, electronically or otherwise, that

                        16 is filed or given in connection with these cases and proceedings therein.

                        17 DATED: December 1, 2020                      COOPER, WHITE & COOPER LLP

                        18

                        19
                                                                        By:          s/s Peter C. Califano
                                                                              Peter C. Califano
                        20                                                    Attorneys for RABO AGRIFINANCE LLC, as
                                                                              Assignee of the Rights and Claims of
                        21                                                    RABOBANK, N.A.
                        22
                               DATED: December 1, 2020                  RAY QUINNEY & NEBEKER P.C.
                        23

                        24                                              By:          s/s Michael R. Johnson
                                                                              Michael R. Johnson
                        25
                                                                              Attorneys for RABO AGRIFINANCE LLC, as
                        26                                                    Assignee of the Rights and Claims of
                                                                              RABOBANK, N.A.
                        27     1338649.1

                        28
   COOPER, WHITE
   & COOPER LLP
     ATTORNEYS AT LAW
                      Case: 15-10150
   201 CALIFORNIA STREET
SAN FRANCISCO, CA 94111-5002
                                                 Doc# 265   Filed: 12/02/20   Entered:
                                                                               2       12/02/20 11:34:07      Page 2 of
                                                                         2
